                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:19-MJ-302-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                            ORDER
                                          )
MICHAEL JEROME WILSON,                    )
                                          )
                  Defendant.              )
__________________________________________)

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Document

Under Seal” (Document No. 28) filed November 14, 2019. In accordance with the Local Rules,

the Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Motion for Psychiatric or Psychological Examination and

Competency Hearing contains sensitive and private information that is inappropriate for public

access.    Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Document

Under Seal” (Document No. 28) is GRANTED, and Defendant’s Motion for Psychiatric or

Psychological Examination and Competency Hearing (Document No. 29) is sealed until

further Order of this Court.

                                          Signed: November 14, 2019
